Consolidated action to recover damages for injuries to person and property and for medical expenses and loss of services, arising out of a collision between a motor vehicle owned and operated by respondent McGrath and a motor vehicle owned by appellant Bertha Weinert and operated by respondent Wulforst, in which appellants Bertha Weinert and Robert Weinert, her husband, were passengers. The appeal, as limited by appellants’ brief, is from so much of a judgment entered on a jury verdict as is in favor of respondent Wulforst against appellants. Judgment insofar as appealed from unanimously affirmed, without costs. The issue of contributory negligence of appellants as passengers was properly presented to the jury. Present — Nolan, P. J., Wenzel, Murphy, Ughetta and Hallinan, JJ.